                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JACK VAN WINKLE,                             §        COLLECTIVE ACTION COMPLAINT
Individually and On Behalf of All            §
Others Similarly Situated,                   §
       Plaintiff,                            §
                                             §
vs.                                          §              CIVIL ACTION NO. 2:18-cv-372
                                             §
                                             §
CHEVRON U.S.A., INC.;                        §
    Defendant.                               §

  ORDER GRANTING AGREED MOTION TO SEAL SETTLEMENT AGREEMENT
                 AND ACCOMPANYING DOCUMENTS

       Before the Court is the Agreed Motion to File Under Seal the Settlement Agreement and

Accompanying Documents. The Parties in this Fair Labor Standards Act collective action have

settled their claims. The Court, having reviewed the Motion, being fully advised of the premises,

and noting that it is unopposed, finds that the Motion is well-taken and with merit, and should be

GRANTED. Accordingly, it is.

       IT IS HEREBY ORDERED that the Joint Motion to Approve Settlement Agreement,

attached as Exhibit A to the Motion to Seal, as well as the settlement agreement which is

attached as Exhibit A-1 to the Motion to Seal, shall remain under seal until ordered otherwise by

the Court.



                                             ____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
